Title: From Thomas Jefferson to Carlos Martínez de Irujo, 23 March 1798
From: Jefferson, Thomas
To: Irujo, Carlos Martínez de


          
            Mar. 23d. 1798.
          
          Th: Jefferson presents his compliments to the Chevalier d’Yrujo, and asks the favor of a passport for Thomas Kanberg, a friend of his who is going to Europe on private business. he is a native of the North of Europe (perhaps of Germany) has been known to Th:J. these twenty years, is a most excellent character, and entirely out of the political line. whether he will take his passage from Baltimore or Philadelphia, depends on the fact from which place he can get the best convenience for going to some port in France.
        